DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered but they are moot in view of a new ground of rejections. 
Further, in response to Applicant’s arguments at pages 6-7 that,
Moreover, Applicant submits that Abou Mahmoud, Caliendo, and Boersma, alone or in the proposed combination, fail to teach or suggest inter alia “receiving, from a plurality of viewers of a video, user input associated with each of a plurality of ordered segments in the video” and “determining, based on the received user input associated with each of a plurality of ordered segments in the video, a complexity score for each of the plurality of ordered segments of the video” as recited in new independent claim 31. Abou Mahmoud, Caliendo, and Boersma are silent on determining complexity scores for a plurality of segments of a video based on input received form a plurality of viewers of the video. No other cited reference cures the deficiencies.

In response, Examiner respectfully disagrees and submits that the teachings of Abou Mahmoud are applied to a plurality of viewers as illustrated at least at Fig. 1, at which there are at least two viewers illustrated. Further, at least at paragraph [0031], Abou Mahmoud discloses receiving, from a plurality of users, as shown in Fig. 1, user input associated each of a plurality of ordered segments in the video, e.g. listening history and selections for a particular user that enable target rate identifier to specify target rate, etc. and determining, based on the received user input associated with each of a plurality of ordered segments in the video, complexity scores for each of the plurality of ordered segments of the video as a target rate for each segment for user A and user B as shown in Fig. 2. However, Abou Mahmoud teaches calculating a complexity score for each user. Boersma teaches determining one complexity score for a plurality of users (see [0039] - first attempt success rates for a learning activity are collected over a plurality of users prior to updating the difficulty level). Thus, incorporating Boersma into the method of Abou Mahmoud would have simplifying the determination of the complexity score.
As such, Applicant’s arguments with respect to new claim 31 are not persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-11, 14-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Abou Mahmoud et al. (US 2017/0064244 A1 – hereinafter Abou Mahmoud) and Bostick et al. (US 2018/0270283 A1 – hereinafter Bostick).
Regarding claim 1, Abou Mahmoud discloses a method of identifying complex segments in content and providing enhanced content with subsequent complex segments, the method comprising: accessing content, the content including a plurality of ordered segments and each of the plurality of ordered segments associated with a complexity score ([0006]-[0008]; [0025]; [0027]; Fig. 2 – accessing a recording including multiple ordered segments A, B, C, and D, each of which is associated with a complexity identifier indicating a complexity level or score); providing for consumption at least one of the plurality of ordered segments of the content ([0029]-[0032]; Fig. 2 – providing a segment for playback); receiving input identifying a first segment of the plurality of ordered segments as complex ([0032]-[0034]; [0041]; [0050]-[0053] – receiving responses by users during playback of the segment, e.g. facial expressions, pressing headphones closer to the ears or cupping hands over the headphones, adjusting volume level or rewind/forward the segment etc.); setting a comprehension threshold based on the complexity score associated with the first segment ([0032]-[0034]; [0041]; [0050]-[0053] – calculating a target rate identifier, which corresponds to a comprehension threshold, based on the complexity identifier of the segment, e.g. 5% increment, 10% increment etc.); accessing a second segment of the plurality of ordered segments ([0029]-[0030]; Fig. 2 – accessing a segment for playback); determining whether the complexity score associated with the second segment is greater than or equal to the comprehension threshold ([0029]-[0030]; Fig. 2 – determining whether the complexity score of the segment is lower or greater than the comprehension threshold, to adjust playback rate to meet the target rate – although Fig. 2 only illustrates cases where the second segment, e.g. segment D, has a complexity score less than the comprehension threshold, based on Abou Mahmoud’s teachings, if segment D has a complexity score greater than the threshold, it is so determined and the playback speed would be reduced, specifically, for user A interface, if segment D has a complexity score corresponding to a playback speed of 180, the playback speed would be decrease from 180 to the threshold of 170); in response to determining that the complexity score associated with the second segment is greater than or equal to the comprehension threshold, providing for display the second segment ([0029]-[0030]; Fig. 2 – providing the segment for playback at an adjusted speed); and in response to determining that the complexity score associated with the second segment is less than the comprehension threshold, providing for display the second segment without additional enhanced content ([0029]-[0030] – providing for display the second segment at a raised speed, there is no additional enhanced content being played back).
Abou Mahmoud does not disclose in response to receiving input identifying a first segment of the plurality of ordered segments as complex, providing a prompt to confirm the first segment was complex; receiving input confirming the first segment of the plurality of ordered segments as complex; in response to receiving input confirming the first segment of the plurality of ordered segments as complex, setting calculating a comprehension threshold based on the complexity score associated with the first segment; and in response to determining that the complexity score associated with the second segment is greater than or equal to the comprehension threshold, providing for display the second segment contemporaneously with additional enhanced content.
Bostick discloses in response to receiving input identifying a segment as complex, providing a prompt to confirm the segment was complex (Figs. 5A-5B; [0046]-[0047]; [0057]-[0058]; [0062]-[0065] – in response to receiving data indicating the user is having difficulty comprehending the content, presenting a prompt in form of a question of what to do); receiving input confirming the first segment as complex (Figs. 5A-5B; [0046]-[0047]; [0057]-[0058]; [0062]-[0065] – the user clicks on “adjust your reading speed” or “turn on subtitles” or “replay”); in response to receiving input confirming the first segment as complex, setting a comprehension threshold (Figs. 5A-5B; [0046]-[0047]; [0057]-[0058]; [0062]-[0065] – the user clicks on “adjust your reading speed” or “turn on subtitles” or “replay”, setting a comprehension threshold by turning on subtitles or adjusting reading speed); and in response to determining a second segment that is hard for a user to understand, providing for display a second segment contemporaneously with additional enhanced content (Fig. 5B – turning on subtitles).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Bostick into the method taught by Abou Mahmoud to further enhance comprehensibility of the content as well as further enhance the user interface of the method by confirming with the user before setting the comprehension threshold thus avoiding errors in determining the user capability of understanding. Further, one of ordinary skill in the art before the effective filing date of the claimed invention would have easily recognized that, when being incorporated into the method taught by Abou Mahmoud: the level of difficulty being understood in Bostick’s teachings would corresponds to the complexity identifier of Abou Mahmoud, which in turns corresponds to the recited “associated complexity score”, and  the user capability of understanding in Bostick’s teachings above would corresponds to the comprehension threshold of Abou Mahmoud, which in turns corresponds to the recited “comprehension threshold”.
Regarding claim 4, Abou Mahmoud also discloses the comprehension threshold is associated with a genre corresponding to the content ([0029]-[0030]; Fig. 2 – the comprehension threshold is associated with content genre of speech).
Regarding claim 5, Abou Mahmoud also discloses enhanced content includes alterations to the order of the plurality of ordered segments of the content item ([0029]-[0030] – alterations to the order of the segments by replaying of one or more segments).
	Regarding claim 7, see the teachings of Abou Mahmoud and Caliendo as discussed in claim 1 above, in which Bostick also discloses enhanced content includes additional dialogue information (Fig. 5B - subtitles).
	Regarding claim 8, see the teachings of Abou Mahmoud and Bostick as discussed in claim 1 above, in which Caliendo also discloses enhanced content includes additional content(Fig. 5B - subtitles).
	Regarding claim 9, see the teachings of Abou Mahmoud and Bostick as discussed in claim 1 above, in which Bostick also discloses enhanced content includes text description (Fig. 5B - subtitles).
	Regarding claim 10, Abou Mahmad also discloses the input includes a rewind or replay command ([0053]).
Claim 11 is rejected for the same reason as discussed in claim 1 above in view of Abou Mahmad also disclosing a system (Fig. 6; [0079]-[0080]) for identifying complex segments in content and providing enhanced content with subsequent complex segments, the system comprising: input/output circuitry (Fig. 2; [0080]) configured to receive input identifying as complex a first segment of a plurality of ordered segments of content, each of the plurality of ordered segments associated with a complexity score ([0032]-[0034]; [0041]; [0050]-[0053] – receiving responses by users during playback of the segment, e.g. facial expressions, pressing headphones closer to the ears or cupping hands over the headphones, adjusting volume level or rewind/forward the segment etc.); processing circuitry configured to perform the recited operations (Fig. 2; [0079]).
Claim 14 is rejected for the same reason as discussed in claim 4 above.
Claim 15 is rejected for the same reason as discussed in claim 5 above.
Claim 17 is rejected for the same reason as discussed in claim 7 above.
Claim 18 is rejected for the same reason as discussed in claim 8 above.
Claim 19 is rejected for the same reason as discussed in claim 9 above.
Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Abou Mahmoud and Bostick as applied to claims 1, 4-5, 7-11, 14-15, and 17-19 above, and further in view of Boersma (US 2014/0272905 A1 – hereinafter Boersma).
Regarding claim 2, see the teachings of Abou Mahmoud and Bostick as discussed in claim 1 above. However, Abou Mahmoud and Bostick do not disclose each complexity score associated with each of the plurality of ordered segments is based on input from a plurality of users.
Boersma discloses each complexity score associated with each item is based on input from a plurality of users ([0039]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Boersma into determining complexity score of each of the plurality of ordered segments in the method taught by Abou Mahmoud and Bostick to simplify the complexity scoring process of each of the order segments, e.g. without employing sophisticated algorithm to determine the complexity score of the segments.
Regarding claim 3, Boersma also discloses the plurality of users are each connected via a social network ([0028]; [0039]).
Claim 12 is rejected for the same reason as discussed in claim 2 above.
Claim 13 is rejected for the same reason as discussed in claim 3 above.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Abou Mahmoud and Bostick as applied to claims 1, 4-5, 7-11, 14-15, and 17-19 above, and further in view of Caliendo Jr. et al. (US 2016/0014476 A1 – hereinafter Caliendo).
Regarding claim 6, see the teachings of Abou Mahmoud and Bostick as discussed in claim 1 above. However, Abou Mahmoud and Bostick do not disclose enhanced content includes closed caption information.
Caliendo discloses enhanced content includes closed caption information ([0017]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Caliendo into the method taught by Abou Mahmoud and Bostick to assist users with hearing impairment.
Claim 16 is rejected for the same reason as discussed in claim 6 above.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Abou Mahmoud, Boersma, and Caliendo.
Regarding claim 31, Abou Mahmoud discloses a method of identifying complex segments in content and providing enhanced content with subsequent complex segments, the method comprising: receiving, from a plurality of viewers of a video, user input associated with each of a plurality of ordered segments in the video ([0031]; Fig. 1 – receiving, from a plurality of users, as shown in Fig. 1, user input associated each of a plurality of ordered segments in the video, e.g. listening history and selections for a particular user that enable target rate identifier to specify target rate, etc.); determining, based on the received user input associated with each of a plurality of ordered segments in the video, complexity scores for each of the plurality of ordered segments of the video ([0031]; Figs.1-2 – determining a target rate for each segment for user A and user B); accessing content, the content including a plurality of ordered segments and each of the plurality of ordered segments associated with a complexity score ([0006]-[0008]; [0025]; [0027]; Fig. 2 – accessing a recording including multiple ordered segments A, B, C, and D, each of which is associated with a complexity identifier indicating a complexity level or score); providing for consumption at least one of the plurality of ordered segments of the video ([0029]-[0032]; Fig. 2 – providing a segment for playback); receiving input identifying a first segment of the plurality of ordered segments of the video as complex ([0032]-[0034]; [0041]; [0050]-[0053] – receiving responses by users during playback of the segment, e.g. facial expressions, pressing headphones closer to the ears or cupping hands over the headphones, adjusting volume level or rewind/forward the segment etc.); calculating a comprehension threshold based on the complexity score associated with the first segment ([0032]-[0034]; [0041]; [0050]-[0053] – calculating a target rate identifier, which corresponds to a comprehension threshold, based on the complexity identifier of the segment, e.g. 5% increment, 10% increment etc.); accessing a second segment of the plurality of ordered segments of the video ([0029]-[0030]; Fig. 2 – accessing a segment for playback); determining whether the complexity score associated with the second segment is greater than or equal to the comprehension threshold ([0029]-[0030]; Fig. 2 – determining whether the complexity score of the segment is lower or greater than the comprehension threshold, to adjust playback rate to meet the target rate – although Fig. 2 only illustrates cases where the second segment, e.g. segment D, has a complexity score less than the comprehension threshold, based on Abou Mahmoud’s teachings, if segment D has a complexity score greater than the threshold, it is so determined and the playback speed would be reduced, specifically, for user A interface, if segment D has a complexity score corresponding to a playback speed of 180, the playback speed would be decrease from 180 to the threshold of 170); in response to determining that the complexity score associated with the second segment is greater than or equal to the comprehension threshold, providing for display the second segment ([0029]-[0030]; Fig. 2 – providing the segment for playback at an adjusted speed); and in response to determining that the complexity score associated with the second segment is less than the comprehension threshold, providing for display the second segment without the additional enhanced content ([0029]-[0030] – providing for display the second segment at a raised speed, there is no additional enhanced content being played back).
Abou Mahmoud does not disclose determining, based on the received user input associated with each of a plurality of ordered segments in the video, complexity scores for each of the plurality of ordered segments of the video; in response to determining that the complexity score associated with the second segment is greater than or equal to the comprehension threshold, providing for display the second segment contemporaneously with additional enhanced content.
Boersma discloses determining, based on received user input from a plurality of users associated with each item, a complexity score for each item ([0039]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Boersma into determining complexity score of each of the plurality of ordered segments in the method taught by Abou Mahmoud to simplify the complexity scoring process of each of the order segments, e.g. without employing sophisticated algorithm to determine the complexity score of the segments.
Abou Mahmoud and Boersma do not disclose in response to determining that the complexity score associated with the second segment is greater than or equal to the comprehension threshold, providing for display the second segment contemporaneously with additional enhanced content.
Caliendo discloses in response to determining a second segment that is hard for a user to understand, providing for display a second segment contemporaneously with additional enhanced content ([0017] – accessing closed caption content to be displayed contemporaneously with the video).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Caliendo into the method taught by Abou Mahmoud and Boersma to further enhance comprehensibility of the content. Further, one of ordinary skill in the art before the effective filing date of the claimed invention would have easily recognized that, when being incorporated into the method taught by Abou Mahmoud: the level of difficulty being understood in Caliendo’s teachings would corresponds to the complexity identifier of Abou Mahmoud, which in turns corresponds to the recited “associated complexity score”, and  the user capability of understanding in Caliendo’s teachings above would corresponds to the comprehension threshold of Abou Mahmoud, which in turns corresponds to the recited “comprehension threshold”	(also see “Response to Arguments” in Office Action dated 08/26/2021).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNG Q DANG/Primary Examiner, Art Unit 2484